Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dina Halajian on February 7, 2022.

The application has been amended as follows: 
In the claims:
At claim 31 at a line 1, please replace “The kit of claim 30,” with --The kit of claim 1,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zhang et al. (US 2011/0139639) teaches at least three separate calibration reagents for calibrating a magnesium ion selective electrode wherein each of the calibration reagents comprises calcium ions and magnesium ions present in a calcium:magnesium molar ratio and wherein the at least three separate calibration reagents each of the calibration in a range of from about 1.5:1 to about 3.25:1 (Calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl.sub.2 and varying amounts of MgCl.sub.2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM). BRIJ-700 (lot#4050-01) was added to the reagents at varying concentrations of 0.5, 0.25, 0.125, 0.05, 0.025 and 0.0125 g/L. A rinse solution of 0.05 mM MgCl.sub.2 (I=160 mM adjusted with NaCl) was used to rinse the Mg-ISE surface after each EMF measurement, para. [0028]). However, Zhang fails to teach the limitation “wherein the kit does not contain a reagent that has calcium ions and magnesium ions present in a calcium:magnesium molar ratio that is outside a range of from 1.7:1 to 3.25:1” (independent claims 17 and 34) or the limitation “wherein the kit does not contain a reagent that has calcium ions and magnesium ions present in a calcium:magnesium molar ratio that is outside a range of from 1.9:1 to 2.1:1” (claim 37) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699